United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1527
Issued: November 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 25, 2014 appellant filed a timely appeal from the June 11, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this nonmerit decision. The last merit decision of record was the April 15, 2013
decision of OWCP. Because more than 180 days elapsed from issuance of the last merit decision
to the filing of this appeal on June 25, 2014, the Board lacks jurisdiction to review the merits of
this claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record as untimely.

1

5 U.S.C. §§ 8101-8193.

2

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
OWCP accepted that on October 24, 2004 appellant, then a 47-year-old mail handler,
sustained a lumbar sprain/strain due to moving an all-purpose container filled with mail.
Appellant stopped work on October 24, 2004 and returned to his regular work the next day.
Appellant claimed that he sustained disability from October 27, 2004 to April 15, 2005
due to his October 24, 2004 work injury. OWCP denied his claim in decisions dated
February 3, 2006, May 15, 2008 and August 4, 2009. The Board affirmed its denial of
appellant’s disability claim in decisions dated January 15, 20093 and May 18, 2010.4
In late March 2012, appellant requested authorization from OWCP for several medical
procedures, including epidural steroid injection of his cervical, thoracic and lumbosacral spines
and destruction by neurolytic agent injection of the facet joints of his lumbosacral spine.
In an April 15, 2013 decision, OWCP denied appellant’s March 2012 request for
authorization of the medical procedures. It found that the medical evidence did not establish that
the procedures were necessary to treat his October 24, 2004 work injury.
In a letter dated June 1, 2014 and postmarked June 2, 2014, appellant requested a review
of the written record by an OWCP hearing representative.5
In a June 11, 2014 decision, OWCP denied appellant’s request for a review of the written
record. It found that his request was untimely because OWCP’s last merit decision was issued
on April 15, 2013 and his request for a review of the written record was postmarked on
June 2, 2014. Since appellant’s request was after 30 days, he was not, as a matter of right,
entitled to a review of the written record. OWCP considered his request for a review of the
written record, and exercising its discretion, determined that the issue in this case could equally
well be addressed by requesting reconsideration from the district office and submitting evidence
not previously considered addressing the causal relation between the requested medical
procedures and a work-related condition.
LEGAL PRECEDENT
Section 8124 of FECA provides that a claimant is entitled to a hearing before an OWCP
representative when a request is made within 30 days after issuance of an OWCP final decision.6
OWCP’s regulations have expanded section 8124 to provide the opportunity for a “review of the
written record” before an OWCP hearing representative in lieu of an “oral hearing.”7 It has
3

Docket No. 08-1829 (issued January 15, 2009).

4

Docket No. 09-2206 (issued May 18, 2010).

5

Appellant did not identify a particular OWCP decision, but the April 15, 2013 decision was the last decision
issued by OWCP at the time of his request.
6

5 U.S.C. § 8124.

7

20 C.F.R. §§ 10.616, 10.618. The date of the request is determined by the postmark or other carrier’s date
marking. Id. at § 10.616(a).

2

provided that such review of the written record is also subject to the same requirement that the
request be made within 30 days of OWCP’s final decision.8
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA, has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.9 The principles underlying OWCP’s authority to grant or deny a
written review of the record are analogous to the principles underlying its authority to grant or
deny a hearing. OWCP’s procedures, which require OWCP to exercise its discretion to grant or
deny a request for a review of the written record when such a request is untimely or made after
reconsideration or an oral hearing, are a proper interpretation of FECA and Board precedent.10
ANALYSIS
Appellant’s June 2, 2014 request for a review of the written record was made more than
30 days after the date of issuance of OWCP’s prior decision dated April 15, 2013. Thus, he was
not entitled to a review of the written record as a matter of right.11 OWCP properly found its
June 11, 2014 decision that appellant was not entitled to a review of the written record as a
matter of right because his request was not made within 30 days of the April 15, 2013 decision.
OWCP also has the discretionary power to grant a review of the written record when a
claimant is not entitled to a review of the written record as a matter of right. In its June 11, 2014
decision, it considered appellant’s request for a review of the written record. OWCP determined
that the issue in this case could equally well be addressed by requesting reconsideration from the
district office and submitting evidence not previously considered which addressed the causal
relation between the requested medical procedures and a work-related condition. The Board has
held that as the only limitation on OWCP’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deduction from established facts.12
In the present case, the evidence of record does not establish that OWCP abused its discretion by
denying appellant’s request for a review of the written record.13

8

See Michael J. Welsh, 40 ECAB 994 (1989).

9

Henry Moreno, 39 ECAB 475 (1988).

10

See supra note 8.

11

Appellant requested a review of the written record in a document postmarked June 2, 2014 and, therefore, his
request was made on June 2, 2014. See supra note 7.
12

Daniel J. Perea, 42 ECAB 214, 221 (1990).

13

On appeal, appellant argued that OWCP did not adequately pay for medical treatment of his back condition.
However, the merits of his claim are not currently before the Board and he did not show that his request for review
of the written record was timely filed.

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record as untimely.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

